               Case 4:18-cr-01256-CKJ-JR Document 58 Filed 02/08/19 Page 1 of 1
                                                                                          FILED     --LODGED
                                                                             -~::.:.R:..:.::E~CE~IV~ED~==.JC~OPY' .


                                UNITED STATES DISTRICT COURT
                                                                                      FEB       8 2019
                                    DISTRICT OF ARIZONA


      United States of America                Case Number: CR-18-01256-001-TUC-CKJ (JR)
                  V.                                   CONSENT OF DEFENDANT
        Joshua Joel Pratchard                          AND ORDER OF REFERRAL


                                        ORDER OF REFERRAL

       Defendant Joshua Joel Pratchard having requested permission to enter a plea of guilty, and
having consented to go forward with that plea of guilty before a United States Magistrate Judge, the
Court refers the matter to Magistrate Judge Jacqueline M. Rateau to administer the allocution pursuant
to Rule 11, Fed. R. Crim. P., and to make findings as follows:

       (A) whether Defendant (1) is competent to enter into a plea; (2) knowingly and voluntarily
wishes to enter a plea to the charge(s); (3) understands the charge(s); (4) whether there exists a factual
basis for the charges; and a recommendation as follows:
       (B) whether the plea of guilty should be accepted by the District Court.

                                                 SO ORDERED:




                                    CONSENT OF1 DEFENDANT

       After full consultation with counsel, I voluntarily consent to go forward with my plea of guilty
before the United States Magistrate Judge.




Counsel for Defendant                                  Assistant U.S. Attorney


Dated this 8th day of February, 2019.
